                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant The Sky Vista Homeowners Association
                                                                   7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                          DISTRICT OF NEVADA
                                                                   9
                                                                       WELLS FARGO BANK, N.A., as Indenture               Case No. 3:15-cv-00390-RCJ-VPC
                                                                  10   Trustee for the Registered Holders of IMH          USCA No. 17-15977
                                                                       ASSETS CORP., Collateralized Asset-Backed
                                                                  11   Bonds, Series 2004-11,
                                                                                                                          STIPULATION AND ORDER TO
3960 Howard Hughes Parkway, Suite 600




                                                                  12                                 Plaintiffs,          EXTEND BRIEFING SCHEDULE
                                                                                                                          RELATED TO TWO MOTIONS FOR
                                        Las Vegas, Nevada 89169




                                                                  13   vs.                                                SUMMARY JUDGMENT

                                                                  14   THE SKY VISTA HOMEOWNERS                           (First Request)
                                                                       ASSOCIATION; AIRMOTIVE
                                                                  15   INVESTMENTS, LLC, a Nevada limited
                                                                       liability company; DOE INDIVIDUALS I-X
                                                                  16   inclusive, and ROE CORPORATIONS I-X,
                                                                       inclusive,
                                                                  17
                                                                                                     Defendants.
                                                                  18

                                                                  19          COME NOW Defendant THE SKY VISTA HOMEOWNERS ASSOCIATION (“Sky

                                                                  20   Vista”), Defendant AIRMOTIVE INVESTMENTS, LLC (“Airmotive”), and Plaintiff WELLS

                                                                  21   FARGO BANK, N.A., AS TRUSTEE (“Wells Fargo”), by and through their undersigned counsel,

                                                                  22   and hereby stipulate and agree as follows:

                                                                  23          1.      On December 12, 2019, Airmotive filed its Motion for Summary Judgment (ECF

                                                                  24   79) (“Airmotive’s MSJ”).

                                                                  25          2.      A response to Airmotive’s MSJ is currently due on or around January 2, 2020.

                                                                  26          3.      On December 13, 2019, Wells Fargo filed its Second Motion for Summary

                                                                  27   Judgment (ECF 80) (“Wells Fargo MSJ”).

                                                                  28          4.      A response to Wells Fargo MSJ is currently due on or around January 3, 2020.

                                                                                                                      1
                                                                   1          5.       Since the filing of said motions and due to the Christmas, Hanukkah, and New

                                                                   2   Year’s Day holidays, the parties and counsel have spent significant time on family obligations

                                                                   3   outside of the office, detracting from the time available to respond.

                                                                   4          6.       The parties stipulate to and request that Wells Fargo be granted an extension until

                                                                   5   January 17, 2020 to respond to Airmotive’s MSJ. Airmotive shall have until January 27, 2020 to

                                                                   6   file a Reply.

                                                                   7          7.       The parties stipulate to and request that Sky Vista and Airmotive be granted an

                                                                   8   extension until January 17, 2020 to respond to the Wells Fargo MSJ. Wells Fargo shall have until

                                                                   9   January 27, 2020 to file a Reply.

                                                                  10          8.       This Stipulation is made in good faith and not for purposes of delay.

                                                                  11          DATED this 2nd day of January 2020.
3960 Howard Hughes Parkway, Suite 600




                                                                  12    TYSON & MENDES LLP                              ROGER P. CROTEAU & ASSOC., LTD.
                                        Las Vegas, Nevada 89169




                                                                  13    /s/ Christopher A. Lund                         /s/ Timothy E. Rhoda
                                                                        THOMAS E. MCGRATH                               TIMOTHY E. RHODA, ESQ.
                                                                  14    Nevada Bar No. 7086                             Nevada Bar No. 7878
                                                                        CHRISTOPHER A. LUND
                                                                  15    Nevada Bar No. 12435                            9120 West Post Road, Suite 100
                                                                        3960 Howard Hughes Parkway, Suite 600           Las Vegas, Nevada 89148
                                                                  16    Las Vegas, Nevada 89169                         (702) 254-7775
                                                                        Tel: (702) 724-2648                             croteaulaw@croteaulaw.com
                                                                  17    Attorneys for Defendant The Sky Vista HOA       Attorney for Defendant Airmotive Investments,
                                                                                                                        LLC
                                                                  18    AKERMAN LLP
                                                                  19    /s/ Rex D. Garner
                                                                        ARIEL E. STERN, ESQ.
                                                                  20
                                                                        Nevada Bar No. 8276
                                                                  21    REX D. GARNER, ESQ.
                                                                        Nevada Bar No. 9401
                                                                  22    1635 Village Center Circle, Suite 200
                                                                        Las Vegas, NV 89134
                                                                  23    Telephone: (702) 634-5000
                                                                        Email: rex.garner@akerman.com
                                                                  24    Attorneys for Plaintiff Wells Fargo
                                                                  25                                                 IT IS SO ORDERED.
                                                                  26                                                 Dated January 16, 2020.
                                                                  27

                                                                  28                                                 UNITED STATES DISTRICT JUDGE

                                                                                                                        2
